Commissioner Vance's Order denying discovery is the type of order contemplated when Rule 701 was promulgated.  Therefore, the proper procedure to follow when a party disagrees with a ruling and appeals is for the Commission to place the matter before a Deputy Commissioner to hear the arguments, take evidence if necessary and to enter an Order with Findings of Fact and Conclusions of Law.  A record will thus be created which can be reviewed by the Full Commission should one of the parties appeal the Deputy Commissioner's ruling.
Therefore, in review of the provisions of Industrial Commission Rule 701, Coy Vance's Order is hereby VACATED and this matter is REMANDED to a Deputy Commissioner for a hearing and filing of an Order with Findings of Fact and Conclusions of Law.
This the _____ day of May 1997.
                                  S/ ____________ DIANNE C. SELLERS COMMISSIONER
CONCURRING:
S/ ____________ THOMAS J. BOLCH COMMISSIONER
S/ ____________ LAURA K. MAVRETIC COMMISSIONER
DCS:jmf